NO. 07-11-0323-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                     APRIL 27, 2012
                            ______________________________

                               JENNIFER BROOKE HODGES,

                                                                    Appellant

                                                v.

                                   THE STATE OF TEXAS,

                                                        Appellee
                           _______________________________

              FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                   NO. 62, 342-D; HON. DON EMERSON, PRESIDING
                         _______________________________

                                 On Motion to Dismiss
                           _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant Jennifer Brooke Hodges, by and through her attorney, has filed a motion to

dismiss her appeal, signed by appellant, because she no longer desires to prosecute it. Without

passing on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of

Appellate Procedure 42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant=s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.



Do not publish.                                      Per Curiam